Elliott, J.
The case originated before a justice of the peace, and was taken by appeal to the Common Pleas *179Court. In the latter court, the appeal was dismissed for the want of a United States revenue stamp. This was error. "We have heretofore held that as no process is required under the laws of this State to perfect appeals from justices of the peace, no revenue stamp is required in such cases, under the act of Congress. Smith v. Waters, 25 Ind. 397.
Blake and Johnson, for appellant.
Woods and Arnold, for appellee.
Bonds in legal proceedings are expressly exempted in schedule B of the stamp act. Public Laws U. S., Session 1863-4, p. 223.
The judgment is reversed with costs, and the cause remanded.